DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Majcen et al US 9,232,772.
Regarding claim 1, Majcen discloses a leash system comprising: 5a housing (10) including a bag dispensing section (26), and a leash retracting mechanism (Majcen, column 3: lines 25-30) configure to provide a retraction movement of a leash extending out of said housing, said bag dispensing section being configured to store at least one bag therein and configured to allow removal of the bag from said bag dispensing section; and a storage container (22) attachable with said housing between an open position (via 28) allowing access to  an interior of said storage container and a closed position.
Regarding claim 2, Majcen further discloses said housing includes a pair of rails (Majcen, Figures 2-4), and said storage container includes a pair of riders (32) configured to slidably engage with said rails, respectively (Majcen, Figures 2-4).
Regarding claim 3, Majcen further discloses said housing includes a base (at the intersection of the housing and storage container) transverse with said housing, said bag dispensing section being associated with a first end of said base (in that the bag dispensing section is on a wall of the housing adjacent to the base).
Regarding claim 11, Majcen further discloses said storage container includes a pair of retaining sections (42) in a spaced apart relationship configured to receive said bag dispensing section therebetween when said storage container is in the closed position.
Regarding claim 16, Majcen further discloses said storage container defines a slot (at 34) configured to receive at least one finger of a hand of a user.

Allowable Subject Matter
Claims 4-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Majcen does not disclose a bag holder door. The bag dispensing section is removed to insert waste bags, and the bags are dispensed through a gap in the bag holder, negating the need for a door. The retaining sections of Majcen are not removably engagable by way of post and recess arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642